UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1942



KHANG MARTIN,

                                            Plaintiff - Appellant,

          versus


BMW MANUFACTURING CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-259-6-25AK)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Khang Martin, Appellant Pro Se. Robert M. Sneed, George Andrew
Harper, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Khang Martin seeks to appeal the district court’s order

dismissing his civil action alleging employment discrimination. We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on July

16, 2002.      The notice of appeal was filed on August 16, 2002.

Because Martin failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2